Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendment
Applicant’s amendment, filed November 03, 2021, has been entered and carefully considered.  Claims 1, 3, 9, 13 and 21 are amended. Claims 1,3-4,7-9,13-15,19,21-22,25 and 27 are pending. 
    
Allowable Subject Matter
Claims 1,3-4,7-9,13-15,19,21-22,25 and 27 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1,3-4,7-9,13-15,19,21-22,25 and 27 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on November 03, 2021, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “wherein the method further comprises: determining, by the transmitting end, a first transmitting beam corresponding to a CRI corresponding to the first reference signal resource, according to the first mapping relationship; and transmitting, by the transmitting end, a reference signal to the receiving end, by using the first transmitting beam within the first reference signal resource, so that the receiving end receives the reference signal on the first reference signal resource, performs a measurement for the reference signal, and updates a first receiving beam corresponding to the first BPL identifier in a second mapping relationship according to a measurement result for the reference signal; wherein the second mapping relationship comprises a mapping relationship among BPL identifiers, CRIs, and receiving beams”, as recited in independent claims 1 and 9. Thus independent claims 1 and 9 are allowable.
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3, 4, 7-8, 13-15, 19, 21, 22, 25 and 27 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Athley et al. (US 20200127710 A1) discloses the mechanism of BPL and measuring reference signals (Paragraph 0045).
Furuskog et al. (US 2019/0007122 A1) discloses the mechanism of beam selection based on historic data (Fig.s 3). 
Kim et al. (US 2013/0039345 A1) discloses methods for maintaining an optimal beam direction in a wireless communication system are provided.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413